865 F.2d 1256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles M. ANDERSON, Plaintiff-Appellant,v.Henry C. MACKALL;  Mackall, Mackall, Walker & Silver;Donald L. Bowman, Law Office;  F. Bruce Bach;Jack B. Stevens;  J. Howe Brown;  ThomasA. Fortkort;  Claude Hilton,Defendants-Appellees.
No. 87-2202.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1988.Decided:  Dec. 30, 1988.

Charles M. Anderson, appellant pro se.
Peter Robert Messitt (Office of the Attorney General of Virginia), Henry Edward Hudson (Office of the United States Attorney), Donald L. Bowman, Glenn Hugh Silver (Rust, Rust & Silver), for appellees.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles Anderson appeals from the district court's order awarding sanctions pursuant to Rule 11, Fed.R.Civ.P.  As we have previously vacated that order, the present appeal is now moot.  See Anderson v. Mackall, No. 87-2176 (4th Cir.  Sept. 20, 1988) (unpublished).  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.